                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AMRO ELANSARI,                                 :
    Plaintiff,                                 :
                                               :
         v.                                    :       CIVIL ACTION NO. 19-CV-3005
                                               :
PASSHE, et al.,                                :
     Defendants.                               :


                                         MEMORANDUM

ROBRENO, J.                                                                           JULY 15, 2019

         Plaintiff Amro Elansari filed this civil action against the PA State System of Higher

Education (“PASSHE”), and two attorneys, Michael Ferguson and Jill Fluke. He also filed a

Motion for Leave to Proceed In Forma Pauperis (ECF No. 1). For the following reasons, the

Court will grant Elansari leave to proceed in forma pauperis and dismiss his Complaint without

prejudice for failure to state a claim and for lack of subject matter jurisdiction.

I.       FACTS

         Elansari’s Complaint is brief and unclear. It is mostly comprised of sentence fragments.

Elansari appears to be asserting a claims for fraud and patent infringement. His claims are based

on the following allegations: (1) “FRAUD taking place within PASSHE while receiving federal

funding → students cheating to pass”; and (2) “[he] invented Patent Pending System” and told

the Defendants, who allegedly replied that they were “not obliged to respect patent.” (Compl. at

6.)1 As relief, Elansari seeks “whatever jury decides” and “accountability.” (Id. at 7.)




1
    The Court adopts the pagination assigned to the Complaint by the CM-ECF docketing system.
                                                   1
II.     STANDARD OF REVIEW

        The Court will grant Elansari leave to proceed in forma pauperis because it appears that

he is not capable of paying the fees to commence this civil action. Accordingly, Elansari’s

Complaint is subject to 28 U.S.C. § 1915(e)(2)(B)(ii), which requires the Court to dismiss a

complaint if it fails to state a claim. Whether a complaint fails to state a claim under §

1915(e)(2)(B)(ii) is governed by the same standard applicable to motions to dismiss under

Federal Rule of Civil Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d 236, 240 (3d

Cir. 1999), which requires the Court to determine whether the complaint contains “sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). “[M]ere conclusory statements do not

suffice.” Id. Furthermore, “[i]f the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3). As Elansari is

proceeding pro se, the Court construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d

333, 339 (3d Cir. 2011).

        Moreover, Rule 8(a) of the Federal Rules of Civil Procedure requires a complaint to

contain “a short a plain statement of the claim showing that the pleader is entitled to relief.” A

district court may sua sponte dismiss a complaint that does not comply with Rule 8 if “the

complaint is so confused, ambiguous, vague, or otherwise unintelligible that its true substance, if

any, is well disguised.” Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995) (quotations omitted).

This Court has noted that Rule 8 “requires that pleadings provide enough information to put a

defendant on sufficient notice to prepare their defense and also ensure that the Court is

sufficiently informed to determine the issue.” Fabian v. St. Mary’s Med. Ctr., Civ. A. No. 16-

4741, 2017 WL 3494219, at *3 (E.D. Pa. Aug. 11, 2017) (quotations omitted).



                                                   2
III.   DISCUSSION

       The only federal claim Elansari appears to be raising is a claim for patent infringement.

However, his sparse factual allegations do not support such a claim. To state a patent

infringement claim, a plaintiff must allege the following minimal requirements:

       (1) an allegation of jurisdiction; (2) a statement that the plaintiff owns the patent;
       (3) a statement that defendant has been infringing the patent “by making, selling,
       and using [the device] embodying the patent”; (4) a statement that the plaintiff has
       given the defendant notice of its infringement; and (5) a demand for an injunction
       and damages.

Lyda v. CBS Corp., 838 F.3d 1331, 1338 (Fed. Cir. 2016) (quoting In re Bill of Lading

Transmission & Processing Sys. Patent Litig., 681 F.3d 1323, 1334 (Fed. Cir. 2012)) (alterations

in original). Elansari has not identified a patent that he owns and, assuming he owns a patent, he

has not described how any of the Defendants are infringing that patent. Accordingly, the

Complaint fails to state a patent infringement claim.

       The only other claim Elansari appears to be bringing is a claim for fraud under state law.

The only independent basis for jurisdiction over this claim is 28 U.S.C. § 1332(a), which grants a

district court jurisdiction over a case in which “the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs, and is between . . . citizens of different States.”2

Section 1332(a) requires “‘complete diversity between all plaintiffs and all defendants,’ even

though only minimal diversity is constitutionally required. This means that, unless there is some

other basis for jurisdiction, ‘no plaintiff [may] be a citizen of the same state as any defendant.’”

Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 104 (3d Cir. 2015) (quoting Lincoln Prop.

Co. v. Roche, 546 U.S. 81, 89 (2005) and Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412,




2
  The Court will not exercise supplemental jurisdiction, having dismissed Elansari’s federal
claim.
                                                  3
419 (3d Cir. 2010) (internal footnotes omitted)). Here, the Complaint suggests that Elansari and

the Defendants are all citizens of Pennsylvania. It is also not clear whether the amount in

controversy exceeds $75,000. Accordingly, there is no basis for subject matter jurisdiction over

Elansari’s fraud claim.3

IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Elansari leave to proceed in forma

pauperis and dismiss his Complaint. This dismissal will be without prejudice to Elansari’s right

to file an amended complaint in the event he can state a claim for relief. An appropriate Order

follows.




3
 It is also not clear whether Elansari has standing to raise his fraud claim. The contours of that
claim are unclear but appear to be based on Elansari’s concerns about students cheating and,
perhaps, the possibility that his degree will be devalued. He has not articulated an injury in fact
fairly traceable to Defendants’ conduct that would be redressed by a favorable decision from this
Court. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992).
                                                 4
